Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 23, 2016.
Applicant’s election without traverse of Group I, claims 2, 3, 5, 7, 8, 12, 13, 16-18, 20, 21, 77, 79, 80 in the reply filed on 9/21/22 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 5, 7, 8, 12, 13, 16-18, 20, 21, 77, 79, 80 are rejected under 35 U.S.C. 103 as being unpatentable over Jones.
Jones (11,077,149) entitled "Method for the Collection and Use of Amniotic Fluid" teaches in column 2 lines 50-62, collection and use of amniotic fluid by obtaining sterile amniotic fluid, separation of cells, and use of the fluid.  In column 6 last three paragraphs, a dual chamber syringe applicator is described where one portion contains a coagulant or sealant and the other amniotic fluid used to apply the mixed components.  This would provided as a kit.  See the claims.
The claims differ from Jones in that they specify the amniotic fluid is desalted and in claims 17 and 18 what the carrier may be.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide desalted and otherwise processed amniotic fluid because Jones teaches a number of processes employed to provide amniotic fluid that is safe and effective.  Some of these steps would inherently reduce or dilute the salt concentration.  Regarding the carrier provided in the kit, depending upon the end use intended for the product, the carrier would be selected appropriately.  Jones mentions a coagulant or sealant which would be appropriate for a surgical wound.  The present claims include collagen which is an effective sealant or coagulant.  No novelty is seen in any of the presently claimed carriers as all have been used for various medically related functions. Regarding claim 18 directed to a preservative, one would employ preservatives in such kits as needed which is conventional in this art.

  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 7, 8, 12, 13, 16-18, 20, 21, 77, 79, 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In all the claims, "system" is unclear if a composition or device is intended.  "Kit" is suggested.  In claim 13 which composition has the viscosity is unclear.  In claim 20 which depends from claim 77 "the collagen" lacks antecedent basis as no collagen is seen, dependency to claim 17 is suggested.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koob (10,960,027) is the parent patent.
McQueen (2016/0067287 and 2020/0061122) are related applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655